Citation Nr: 0722198	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO. 04-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to herbicidal agents.

3. Entitlement to service connection for hypertension, 
including as secondary to exposure to herbicidal agents and 
as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and G.H.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 until August 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides. VA disagreed with the 
Court's decision in Haas and has appealed the case to the 
United States Court of Appeals for the Federal Circuit. 
Pursuant to VA's motion, on January 26, 2007, the Court 
stayed further proceedings in all cases pending before VA, 
until further order. See Ribaudo v. Nicholson, 21Vet. App. 16 
(2007). The specific claims affected by the stay include 
those where evidence of herbicide exposure may be proven by 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam. 

There has since been an appeal contesting whether VA, and the 
Board in particular, has the authority to temporarily suspend 
paying out benefits to those veterans who would benefit from 
the holding in Haas on the premise that decision eventually 
may be overturned on appeal. See Ribaudo v. Nicholson, No. 
06-2762 (U.S. Vet. App. Apr. 13, 2007) (en banc). The Court's 
Ribaudo order stays the adjudication of cases before VA 
affected by Haas, but provides a case-by-case exception to 
prospectively continue advancing cases on the docket - and 
deciding them under the Haas' standards, if there are 
compelling reasons to do so. Once a final decision is reached 
on appeal in the Haas and Ribaudo cases, the adjudication of 
any cases that have been stayed will be resumed.

In the present case, the veteran received the Vietnam Service 
Medal and Republic of Vietnam Campaign Medal and served on 
the U.S.S. America and contends that his diabetes mellitus 
and hypertension are related to exposure to herbicides. As 
such, the claim for diabetes mellitus and hypertension fall 
within the stay imposed by Haas and Ribaudo.

Furthermore, the law provides that when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together. Harris v. Derwinski, 1 Vet. App. 180 (1991). The 
veteran's claim for service connection for diabetes mellitus 
could have an impact the evaluation of his claim for service 
connection for hypertension. Adjudication of the hypertension 
claim will be held in abeyance pending further development 
and adjudication of the veteran's claim of service connection 
for diabetes mellitus.

With the exception of the claims of service connection for 
diabetes mellitus, type II, and hypertension, there is no 
basis upon which to stay further proceedings and the Board 
will proceed with the adjudication of the claim for service 
connection for hearing loss. 


FINDING OF FACT

Hearing loss was not incurred in or aggravated by active 
military service, nor may it be presumed to be so incurred.






CONCLUSION OF LAW

The criteria for a grant of service connection for hearing 
loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2003, 
August 2003, October 2003, and March 2006. These letters 
effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim. The March 2006 letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records and a lay statement are associated with the 
claims file. Additionally, the veteran presented testimony at 
a Board hearing in support of his claim. 

While the veteran has not afforded a VA examination, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.  

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. 
§ 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination). 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.




The Merits of the Claim

The veteran seeks service connection for hearing loss. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385. This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

VA outpatient treatment records refer to a history of 
impaired hearing, however, there are no audiological tests to 
substantiate a present hearing disability under the criteria 
of 38 C.F.R. § 3.385. A threshold requirement for the 
granting of service connection is evidence of a current 
disability. In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). Because there is no proof of a 
present disability, service connection for hearing loss is 
not warranted.

Even assuming a present disability that meets the 
requirements of 38 C.F.R. § 3.385, service connection is not 
warranted because there is no evidence of a disability during 
service and no evidence of a nexus between any present 
disability and service. Service medical records are devoid of 
any complaints or treatment for hearing loss. In fact, the 
July 1974 examination performed in connection with the 
veteran's separation from service described the veteran's 
ears as normal and reflected hearing within normal limits on 
the whispered and spoken voice tests.

More significantly, there is no evidence of a nexus between 
the impaired hearing and service. The veteran was advised of 
the need to submit medical evidence to demonstrate a nexus 
between a current disability and service by way of letters 
but he has failed to do so. A claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in the letters of the need to 
submit medical evidence of a relationship between the current 
disability and an injury, disease or event in service. While 
the veteran is of the opinion that his current hearing loss 
is related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

There is also no continuity of symptomatology. The separation 
examination dated in July 1947 reflected a score of 15/15 on 
the whispered voice test, and 15/15 on the spoken voice test. 
During the September 2006 Board hearing the veteran stated he 
did not receive treatment for his hearing until the 1990s 
(i.e. over 16 years after the veteran's separation from 
service). The earliest medical record in the claims file of 
hearing loss is an February 2003 VA outpatient treatment 
record where the condition impaired hearing is noted in the 
past medical history section. The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

The preponderance of the evidence indicates the veteran does 
not have a hearing loss disability that is causally or 
etiologically related to service. Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


